ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Agility Defense & Government Services, Inc. )         ASBCA Nos. 58870, 59261
 (a/k/a Agility DGS Holdings, Inc.)         )
                                            )
Under Contract No. SPM7LX-09-D-9004         )

APPEARANCES FOR THE APPELLANT:                        Gary L. Rigney, Esq.
                                                      Jon D. Levin, Esq.
                                                      W. Brad English, Esq.
                                                       Maynard, Cooper & Gale, P.C.
                                                       Huntsville, AL

APPEARANCES FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Matthew 0. Geary, Esq.
                                                       Trial Attorney
                                                       DLA Land and Maritime
                                                       Columbus, OH

                                                      Gregory T. Allen, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 2 February 2015




                                                 Clministrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58870, 59261, Appeals of Agility
Defense & Government Services, Inc. (a/k/a Agility DGS Holdings, Inc.), rendered in
conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2